Citation Nr: 0425606	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-20 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), rated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION


The veteran had active service from January 1964 to January 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 50 percent rating.  In January 2003, the 
veteran testified at a Travel Board hearing before the 
undersigned.  


FINDING OF FACT

PTSD has resulted in occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment or mood, for the entire appeal period.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via a February 2001 VCAA 
letter.  A VCAA letter that is adequate for the service 
connection issue is adequate if there is a notice of 
disagreement to the assigned evaluation.  The RO does not 
bifurcate the issues, rather, the RO grants service 
connection then assigns an evaluation.  The veteran's claim 
is actually a claim for compensation.  In establishing his 
claim of service connection, he presented evidence to 
establish the existence of disability.  The degree of 
disability is inherent in establishing the existence of 
disability.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish his 
claim and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim and notice of how his claim was 
still deficient.  See VAOPGCPREC 8-03.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  He has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record, including affording him a VA examination.  The 
record satisfies 38 C.F.R. § 3.326.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the claimant.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied with respect 
to said issue on appeal.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, the Board notes that while additional evidence 
was received at the Travel Board hearing.  The AOJ has not 
reviewed this evidence.  However, the veteran indicated that 
he was seeking a 70 percent rating for his PTSD.  The Board 
is granting his claim, to this extent.  Thus, his claim is 
being granted in full.  As such, there is no harm or 
prejudice in this evidence not being afforded initial AOJ 
review.  Likewise, if there are any deficiencies with regard 
to VCAA, they are harmless and non-prejudicial.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Background

In June 2001, the veteran was seen by VA.  The veteran 
reported having a long-standing sleep disturbance, 
nightmares, intrusive thoughts, memories of combat, down 
mood, and loss of interest in sex.  The veteran was 
prescribed Prazosin.  

In June 2001, the veteran was afforded a VA examination.  At 
that time, the examiner determined that the veteran had PTSD.  
The veteran reported that he had frequent disturbing 
recollections about traumatic Vietnam experiences.  He 
indicated that generally everyday something will trigger some 
disturbing recollection about Vietnam.  He reported having 
nightmares about Vietnam every couple of weeks, at least.  It 
was noted that since he had been taking Prazosin, he had 
stopped having night sweats.  During the interview, it was 
noted that the veteran had intense psychological distress 
when recounting aspects of traumatic experiences that he had 
in Vietnam and became silent and became emotionally upset.  
This was noted to be present when the veteran recounted the 
death and destruction that he had seen.  The veteran tried to 
avoid thoughts, feelings, and conversations associated with 
his traumatic military service experience and additionally 
activities which would arouse such recollections.  He avoided 
watching movies about Vietnam or documentaries about it as 
they brought back too many memories.  He had a diminishment 
of interest and participation in activities and was quite 
detached and estranged emotionally from others.  He showed 
significant restriction in his range of affect.  
Additionally, he had a sense of foreshortened future.  Also 
present were ongoing symptoms of increased arousal.  He had 
significant difficulty with sleep disturbance which appeared 
to have been contributed to by his sleep apnea.  As a result 
of poor sleep, he was tired during the day.  He had noted 
some help with his sleep disturbance from the Prazosin.  The 
veteran had difficulty in concentration and focusing on the 
task at hand within the psychiatric evaluation which resulted 
in an extended period of time being required to get various 
bits and pieces of information.  He was hyperalert and 
hypervigilant.  He reported a startle response to loud and 
unexpected noises.  He stayed in his house over the 4th of 
July as he found the day's events overstimulating, being 
exposed to loud noises, and he was also quite nervous if 
there were people behind him.  The veteran additionally had 
quite significant feelings of sadness and regret about his 
military experiences in Vietnam.  He reminded himself that he 
was fighting for democracy, but appeared to have felt that 
certain things were done that were against military 
conventions which he believes should not have occurred.  

With regard to his social experiences, it was noted that he 
had been married twice.  During one marriage, there was an 
instance when he was charged with domestic violence.  After a 
second domestic violence charge, he stopped drinking.  
Industrially, it was noted that the veteran had been working 
at a facility where homeless men took showers.  He worked a 
40 hour week.  

Mental status examination revealed that the veteran was 
casually dressed.  He was quite detached and removed 
emotionally in the evaluation and was tense and inarticulate 
who became circumspect in talking about his Vietnam service 
experience.  He became much more silent and upset when 
recounting the things that he had seen.  He was quite 
controlled in the overall presentation and tended to show 
little of his emotional feelings.  The veteran was fully 
oriented with regard to time, place, person, and situation.  
There was no evidence of hallucinations or delusions.  His 
memory for recent and remote events appeared satisfactory.  
The veteran showed a constriction in his range of affect as a 
tense, emotionally distant and detached man who had quite a 
significant underlying dysphoria related to his Vietnam 
service.  He related his current level of depression as a 4 
on a scale of 1 to 10, with 10 being the most severely 
depressed one might be.  He denied suicidal ideation.

The impression was that the veteran was exposed to traumatic 
life-threatening experiences during his service in Vietnam as 
an artilleryman.  He did have intense feelings of fear, 
helplessness, and horror.  He reexperienced traumatic events 
that occurred in Vietnam with recurrent disturbing 
recollections and recurrent distressing dreams and 
additionally had intense psychological distress to exposure 
to events that bring Vietnam to mind.  This was graphically 
demonstrated within the current evaluation.  Additionally, he 
tried to avoid stimuli associated with his traumatic military 
service experience and had a pronounced numbing of his 
general responsiveness, both of which are evidence within the 
psychiatric evaluation.  Also present were ongoing symptoms 
of increased arousal that did not appear to have been 
problematic prior to his military service experience.  
Additionally, the veteran had a dysthymic disorder, secondary 
to PTSD that was chronic and severe in nature.  The veteran 
had profound feelings of guilt, sadness, and regret.  

The examiner concluded that the veteran appeared to have a 
considerable adverse impact occupationally given the level of 
severity of his PTSD and associated depressive difficulties.  
He tended to avoid conflict.  He stated that he worked at not 
letting anybody get him worked up.  This is because of his 
trying to avoid acting on his angry and aggressive feelings 
in such situations.  He kept significant interpersonal 
distance between himself and others and this appeared to have 
limited his occupational horizons quite significantly.  The 
veteran appeared to be an individual who was quite sensitive 
at time who, whoever, blew up and this had caused difficulty 
with domestic violence, although he had not had problems for 
8 years at this point.

The diagnoses were PTSD, chronic type, severe; and dysthymic 
disorder, secondary to PTSD, and severe in nature, with the 
veteran having ongoing profound feelings of guilt, sadness, 
and regret about Vietnam service.  

The examiner further stated that the veteran lived in 
significant isolation in the community, was a very avoidant 
individual who had significant interpersonal detachment and 
removal.  The examiner stated that the veteran's PTSD and 
associated depressive difficulties were causing a 
considerable adverse impact occupationally for the veteran.  
The global assessment of functioning (GAF) was 55.

The veteran subsequently received treatment from a VetCenter 
for his PTSD.  His symptoms were consistent with those 
presented on the VA examination.


Analysis

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
appropriate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The veteran's disability is rated under Diagnostic Code 9411 
which is the code applicable for PTSD.  Diagnostic Code 9411 
provides that PTSD is to be rated based on the regulations 
set forth in 38 C.F.R. § 4.126 and § 4.130, the General 
Rating Formula for Mental Disorders.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

In this case, a 70 percent rating is warranted.  A review of 
the totality of the evidence shows that the veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, and 
mood.  The Board notes that the veteran's GAF is 55 and he 
has maintained some form of employment.  In addition, he does 
not list all of the listed criteria, however, his overall 
picture must be considered.  A review of his extensive VA 
examination and the examiner's assessment shows that he is 
severely impaired due to PTSD.  

The veteran engages in avoidant behavior.  He has diminished 
interest and participation in activities.  The examiner 
described him as being detached and estranged emotionally 
from others.  He has significant restriction in his range of 
affect and has a sense of foreshortened future.  He has 
difficulty with increased arousal and vigilance, sleep 
disturbance, and difficulty in concentration.  He displays 
profound sadness and regret about his military experiences in 
Vietnam.  During his examination, the veteran graphically 
demonstrated his intense feelings of fear, helplessness, and 
horror, and his reexperiencing of the trauma of Vietnam.  

With regard to his social and industrial abilities, the 
veteran keeps significant interpersonal distance between 
himself and others and this limits his occupational horizons.  
In addition, he has anger problems and has engaged in violent 
behavior.  The examiner stated that the veteran lived in 
significant isolation in the community and was a very 
avoidant individual who had significant interpersonal 
detachment and removal.  

In view of the severity of the veteran's symptoms, the Board 
finds that he exhibits occupational and social impairment, 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking, and mood.  Although he is 
employed in some manner, his symptoms severely restrict his 
employment abilities.  He is isolated socially from the 
community.  He has had problems with former significant 
others and has engaged in domestic violence.  His judgment, 
thinking, and mood are negatively impacted by his PTSD and 
related dysthymic disorder.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a 70 percent rating.  




ORDER

A rating of 70 percent for PTSD is granted subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



